DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 11/20/20, Applicant, on 2/1/21, amended claims 1, 19, and 28. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has not yet filed an Information Disclosure Statement. As such, Examiner has not yet considered an Information Disclosure Statement.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 112 rejections of claims 2, 13, and 18 are withdrawn in light of Applicant’s amendments and explanations
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-11 are directed towards a process, and claims 12-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “analyzing a user-generated text block to determine a text block characteristic of the user­generated text block, the user-generated text block comprising text composed by a user for a purpose other than responding to a survey question,” “identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey,” and “generating a survey response for the survey question based on content of the user-generated text block.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve an electronic survey,” (computer system with processor, with memory, and input device). Additionally, independent claims 12 and 17 recite further additional elements: “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]). The recited computer elements and functions that are applied to the abstract idea in the claims are “an electronic survey,” (computer system with processor, with memory, and input device). Additionally, independent claims 12 and 17 recite further additional elements: “A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to,” (computer system including processor and memory); “A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to,” (computer system including processor and memory).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-11, 13-16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-11, 13-16, and 18-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 4, 8, 15, and 20 teach the use of machine learning to manipulate a relevance 
Regarding claims 12-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0127]-[0149]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0124174 to Starr et al. (hereafter referred to as Starr) in view of U.S. Patent Application Publication Number 2005/0108001 to Aarskog (hereafter referred to as Aarskog).
As per claim 1, Starr teaches:
A method comprising: analyzing a user-generated text block to determine a text block characteristic of the user­generated text block (Paragraph Number [0025] teaches the organizing of electronic text documents that include free-form text responses to an electronic survey question.  Using a set of pre-defined topics, the content management system can assign and/or code each text response that corresponds to one or more pre-defined topics to a corresponding topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) 
identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey (Paragraph Number [0027] teaches the content management system can organize any unassigned text responses to easily allow a user to identify and review those text responses that the content management system determines are not related to any of the pre-defined topics. A user can provide the content management system with additional topics that potentially relate to the electronic text documents, and in particular, the unassigned electronic text documents that do not correspond to a topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience. (See generally Paragraph Numbers [0025]-[0028])).
generating a survey response for the survey question based on content of the user-generated text block.  (Paragraph Number [0028] teaches the content management system can define word communities, iteratively determine prevailing topics found within each word community, and provide the prevailing topics to the user as suggested topics.  In this manner, the content management system can identify and provide emergent topics that a user (e.g., a survey administrator) may not have anticipated as a relevant topic, but that may be a relevant topic based on the text response of other users (e.g., responses to a survey question). Paragraph Number [0070] teaches the suggestion manager 220 can provide a user with suggested topics.  For example, the suggestion manager 220 can analyze one or more text responses to identify various content groupings, such as a community of words that relate to each other.  Upon analyzing a community of words, the suggestion manager 220 can identify one or more prevailing topics.  The suggestion manager 220 can then provide the one or more identified prevailing topics to the user as a suggested topic, and the user can select a suggested topic for the topic assigner 218 to pair with one or more text responses. Paragraph Number [0080] teaches the content management system 106 can also receive response topics from the administrator device 104.  In particular, an administrator using the administrator device 104 can provide a list of one or more topics to the content management system 106 that potentially relates to the one or more text responses from the respondents.  The administrator may specify if the content management system 106 should use the list of topics to organize text responses from a single survey question or text responses from multiple survey questions. (See generally Paragraph Numbers [0025]-[0028])).

the user-generated text block comprising text composed by a user for a purpose other than responding to a survey question (Paragraph Number [0056] teaches search and indexing engines (as Lycos, Google, AltaVista, InfoSeek, etc.) proposes to solve the problem of finding information by constructing indexes from information sources available on the World Wide Web. Paragraph Number [0155] teaches the document collection or part of a document collection (sub-collection) is stored as persistent in a web-accessible system managed by a DBMS known in the prior art. Paragraph Number [0314] teaches grammar based search operands combined in search macros (grammatical search patterns, or grammatical request patterns) will retrieve zones and sentences from the underlying texts. (See also Paragraph Number [0906])).
Both Starr and Aarskog are directed to semantic text analysis. Starr discloses analyzing blocks of user generated text from survey questions to index and categorize the text. Aarskog improves upon Starr by disclosing reviewing other documents or text blocks on the internet in general. One of ordinary skill in the art would be motivated to further include reviewing other documents or text blocks on the internet in general, to efficiently gather and categorize seemingly unrelated data for use in survey analysis.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of analyzing blocks of user generated text from survey questions to index and categorize the 
As per claim 12, Starr teaches:
A non-transitory computer readable storage medium, comprising instructions that, when executed by at least one processor, cause a computing device to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices (e.g., any of the media content access devices described herein).  In general, a processor (e.g., a microprocessor) receives instructions, from a non-transitory computer-readable medium, (e.g., a memory, etc.), and executes those instructions, thereby performing one or more processes).
The remainder of the claim limitations are substantially similar to the claim limitations recited in the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 17, Starr teaches:
A system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: (Paragraph Number [0151] teaches one or more of the processes described herein may be implemented at least in part as instructions embodied 
The remainder of the claim limitations are substantially similar to the claim limitations recited in the method of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 13, and 18, the combination of Starr and Aarskog teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
further comprising: associating the survey question with a text characteristic that corresponds to text that includes an answer to the survey question (Paragraph Number [0095] teaches generating topic suggestions occurs after the step 404 of administering the survey and collecting responses, in connection with generating topic models.  In other embodiments, the sequence-flow method 400 can skip steps 406-412 and go directly from the step 404 of administering the survey and collecting responses to the step 414 of generating topic suggestions. Paragraph Number [0108] teaches the suggested topics 506 may be ordered according to correlation strength (e.g., based on analysis with the remaining unknown text responses), frequency of occurrence (e.g., how often the word appears in the text responses), ordered alphabetically, or ordered randomly.  Further, the content management system 106 may display only a limited number of suggested topics within the results dashboard.  For example, the content management system 106 may 
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that the text block characteristic of the user­generated text block satisfies the text characteristic. (Paragraph Number [0101] teaches an example graphical user interface 500 (or "GUI 500") that displays a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience.  For example, the text responses may be in answer to the question "How was your overall experience at Restaurant A?" or "What would improve your dining experience?" Thus, as shown in FIG. 5, the topics 504 correspond to a customer's dining experience).
As per claims 3, 14, and 19, the combination of Starr and Aarskog teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
further comprising accessing a text block database comprising a plurality of pre-existing user-generated text blocks that comprises the user-generated text block (Paragraph Number [0053] teaches upon collecting responses, the response collector 214 
wherein: identifying the survey question of the electronic survey comprises analyzing each of the plurality of pre-existing user-generated text blocks to determine text blocks that relate to the survey question (Paragraph Number [0054] teaches the response collector 214 may also provide results.  For example, upon the response analyzer 204 determining topic results, as described below, the response collector 214 may provide the topic results to the user that created the survey, a survey administrator, and/or a survey result reviewer.  The response collector 214 may present the topic results using charts, graphs, and/or other methods that allow a user to review the survey results of a survey question or questions.  Further, the response collector 214 may update the results as additional answers are received from respondents. Paragraph Number [0055] teaches the content management system 106 includes a response analyzer 204.  In general, the response analyzer 204 can identify topics used to organize text responses, assign text responses to one or more topics, and provide topic suggestions based on potential emergent topics.  As such, the response analyzer 204 includes a topic identifier 216, a topic assigner 218, and a suggestion manager 220).
generating the survey response for the survey question comprises generating survey responses based on contents of each pre-existing user-generated text block from the text blocks determined to relate to the survey question. (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report).
As per claims 4, 15, and 20, the combination of Starr and Aarskog teaches each of the limitations of claims 1, 12, and 17 respectively. 
In addition, Starr teaches:
wherein generating the survey response for the survey question comprises using a machine learning model to generate the survey response based on the content of the user-generated text block. (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in 
As per claims 5 and 16, the combination of Starr and Aarskog teaches each of the limitations of claims 1 and 12 respectively. 
In addition, Starr teaches:
further comprising: determining that the text block characteristic of the user-generated text block relates to a second survey question of the electronic survey (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report).
generating a second survey response for the second survey question based on the content of the user-generated text block. (Paragraph Number [0061] teaches the topic assigner 218 can reanalyze the unassigned text responses, and determine if any unassigned text responses correspond to one of the additional topics.  When an unassigned text response corresponds to an additional topic, the topic assigner 218 can assign and/or code the text response to the additional topic.  In addition, the topic assigner 218 can update the topic assignment report. Paragraph Number [0065] teaches the topic assigner 218 determines a topic correlation score or value between a text response and each potential topic.  The topic correlation score between a text response and a topic may be based on the occurrence frequency of a match or near match.  In other words, a text response having few matches with a topic will have a lower topic correlation score for the topic than a text response having many matches with the topic.  (See also Paragraph Numbers [0064] and [0066])).
As per claim 6, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein: analyzing the user-generated text block to determine the text block characteristic of the user-generated text block comprises analyzing a first sentence of the user-generated text block to determine a first text block characteristic and analyzing a second sentence of the user-generated text block to determine a second text block characteristic (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 
determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey comprises determining that the first text block characteristic or the second text block characteristic relates to the survey question (Paragraph Number [0057] teaches the topic identifier 216 can identify a list of one or more topics for individual survey questions, multiple survey questions with a survey, or survey question(s) across multiple surveys.  For example, the topic identifier 216 can identify and maintain a first list of topics for text responses that correspond to a single survey question.  In another example, the topic identifier 216 can use a second list of topics for text responses that correspond to a second group of related survey questions. 
As per claim 7, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises determining that a relevance of the text block characteristic to the survey question satisfies a relevance threshold (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and 
As per claim 8, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein determining that the text block characteristic of the user-generated text block relates to the survey question comprises using a machine learning model to determine that the text block characteristic relates to the survey question (Paragraph Number [0042] teaches the content management system 106 provides suggested topics to the administrator 102 and/or automatically organizes the text responses based on one or more of the suggested topics.  For example, the content management system 106 can identify topics based on analyzing the text responses, and in particular, the unassigned text responses. Paragraph Number [0064] teaches the topic assigner 218 can use a probabilistic language model to identify matches or near matches. Paragraph Number [0067] teaches the topic assigner 218 employs a probabilistic language model without requiring supervised training by using a probabilistic language model, the topic assigner 218 determines the probability that a text response will correspond to a topic based on analyzing the text response and related text responses).
As per claim 9, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein the text block characteristic of the user-generated text block comprises at least one of a user-generated text block length, one or more keywords, one or more word embeddings, a sentiment score, a sentiment category, or a text block category (Paragraph Number [0062] teaches when the topic assigner 218 did not have the additional topic, the topic assigner identified a topic that matched the text response at least at a minimum threshold level.  With the availability of the additional topic, however, the topic assigner 218 can determine that the additional topic matches the text response at a level that exceeds the level of match of the previously assigned topic to such an extent that the topic assigner 218 removes the previously assigned topic from the text response and assigns the additional topic to the text response. Paragraph Number [0067] teaches the topic assigner 218 assigns and/or codes a text response to one or more topics having a probabilistic language model probability over a threshold level (e.g., more likely to belong with to a topic than not). (Examiner asserts that these citations read on at least a sentiment score, sentiment category, or text block category)).
As per claim 10, the combination of Starr and Aarskog teaches each of the limitations of claims 1 and 9. 
In addition, Starr teaches:
wherein the text block characteristic of the user-generated text block comprises the text block category, and wherein the text block category categorizes the user-generated text block as a problem, a suggestion, or an opinion (Paragraph Number [0096] teaches the content management system 106 analyzes multiple text responses and uses the blended data set to generate topic suggestions and/or assign topics to text responses.  To illustrate, the content management system 106 may administer two question asking the diners about their opinion of the company and/or dining experience.  Even though the two questions are from different surveys, the content management system 106 can analyze responses from both surveys as a single dataset).
As per claim 11, the combination of Starr and Aarskog teaches each of the limitations of claim 1. 
In addition, Starr teaches:
wherein the user-generated text block is derived from an email, a social media post, or a message posted on a website (Paragraph Number [0004] teaches the advent of computer technology has led to an increase in communication using various forms of electronic documents.  More specifically, advances in computer technology have allowed users to easily generate, duplicate, and communicate electronic text documents.  Examples of electronic text documents include computer data files comprising free-form text, such as responses to survey questions, e-commerce customer reviews, electronic messages (e.g., email), or social media posts (e.g., tweets)).

Response to Arguments
Applicant’s arguments filed 2/1/2021 have been fully considered but they are not found to be persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 2/1/2021, pgs. 11-13). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 2/1/2021, pgs. 14-15). Examiner notes that new citations from the new Aarskog reference has been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624